 

Case 7:19-cr-00497-NSR Document 87 Filed 05/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

-against-
NACHMAN HELBRANS, MAYER ROSNER,
ARON ROSNER, JACOB ROSNER, MATITYAU
MOSHE MALKA, and MORDECHAY MALKA,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

No.
No.
No.
No.
No.
No.

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: (i &/ 232

 

 

 

 

19 Cr. 497-01 (NSR)
19 Cr. 497-02 (NSR)
19 Cr. 497-03 (NSR)
19 Cr. 497-04 (NSR)
19 Cr. 497-05 (NSR)
19 Cr. 497-09 (NSR)

ORDER

By Order dated April 3, 2020, the Court extended the motion briefing schedule for

Defendants Helbrans (01), Mayer Rosner (02), Aron Rosner (03), Jacob Rosner (04), Matityau

Moshe Malka (05) and Mordechay Malka (09). (See ECF No. 82.) In light of the COVID-19

Pandemic, and pursuant to counsel’s letter motion request, dated May 13, 2020 (ECF No. 86), the

Court grants counsel’s request and further extends the briefing schedule for all defendants as

follows:

Defense motions are due on: July 20, 2020

Government’s responses are due on: September 8, 2020

Defense replies are due on: September 30, 2020.

There will be no further extensions to the briefing schedule.

Furthermore, in light of the COVID-19 Pandemic, the limited resources of courts within

this District, and the need to obtain a Yiddish interpreter, the hearing currently scheduled for

Defendant Matityau Moshe Malka (05) in accordance with Faretta v. California, 422 U.S. 806

(1975) is hereby adjourned from May 27, 2020 at 10:00 am to July 29, 2020 at 10:00 am.
 

Case 7:19-cr-00497-NSR Document 87 Filed 05/18/20 Page 2 of 2

In light of the COVID-19 Pandemic, the limited resources of courts within this District,
and the need to obtain a Yiddish interpreter, the hearing currently scheduled for Defendant Mayer
Rosner (02) in accordance with Faretta v. California, 422 U.S. 806 (1975) is hereby adjourned
from May 27, 2020 at 12:00 pm to July 29, 2020 at 12:00 pm.

In light of the COVID-19 Pandemic and the limited resources of courts within this District,
the hearing currently scheduled for Defendant Mordechay Malka (09) in accordance with Faretta
v. California, 422 U.S. 806 (1975) is hereby adjourned from June 3, 2020 at 10:00 am to August
5, 2020 at 10:00 am.

The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 86.

Dated: May 18, 2020 SO ORDERED:
White Plains, New York a “ a et

od wo
Pe ——
, ae

__ NELSON S. ROMAN
United States District Judge
